Citation Nr: 1100112	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-05 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating greater than 30 percent 
for bilateral pes planus.

2.  Entitlement to an increased rating greater than 10 percent 
for a right knee disability, to include iliotibial tendonitis.

3.  Entitlement to an increased rating greater than 10 percent 
for a left knee disability, to include iliotibial tendonitis.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 
1975 to July 1978.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The case was brought before the Board in March 2009, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him a VA 
examination. The requested development having been completed, the 
case is once again before the Board for appellate consideration 
of the issues on appeal. 

The Board received additional evidence from the Veteran in June 
2010, to include lay statements, private medical records and 
private medical opinions.  Some of the evidence submitted was 
duplicative of evidence already on file.  A supplemental 
statement of the case (SSOC) was not issued, but this is not 
necessary since the Veteran submitted a November 2010 statement 
waiving local jurisdictional review. 

The issues of entitlement to service connection for a 
dental condition and wrist conditions have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The TDIU and bilateral knee issues are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's bilateral pes planus is manifested by flat feet, 
painful motion, swelling on use, tenderness and abnormal weight 
bearing.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for 
the Veteran's bilateral pes planus are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in March 2009.  That letter advised the Veteran of 
the information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   The letter also advised the 
Veteran how disability ratings are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Since the RO assigned the 30 percent disability rating at issue 
here for the Veteran's service-connected disability, and the 
Board has concluded that the preponderance of the evidence is 
against assigning a higher rating, there is no question as to an 
effective date to be assigned, and no further notice is needed.  
Id.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  That was not done in this 
case because the Veteran never actually filed an increased rating 
claim with regard to his bilateral feet.  Rather, this appeal 
stems from a TDIU claim filed by the Veteran in January 2006.  
The RO, in denying the claim, also denied an increased rating for 
the Veteran's bilateral pes planus in a February 2007 rating 
decision.  Again, the Veteran filed a notice of disagreement 
(NOD) only as to the TDIU denial.  To RO subsequently issued a 
Statement of the Case (SOC) in November 2007 readjudicating all 
the claims, to include the pes planus claim.  The Veteran timely 
perfected his appeal as to all issues.

Accordingly, the Veteran did not receive VCAA notice specifically 
with regard to his pes planus claim.  The Veteran still has the 
right to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, 19 Vet. App. 103.  Although the 
notice provided to the Veteran in 2009 was not given prior to the 
first adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claim was readjudicated and an additional SSOC was provided to 
the Veteran in May 2010.  Not only has he been provided with 
every opportunity to submit evidence and argument in support of 
his claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The RO last provided the Veteran an appropriate VA examination in 
2010.  There is no objective evidence indicating that there has 
been a material change in the severity of the Veteran's 
disability since he was last examined.  The Veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), and 
there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  

The 2010 examination, with respect to the evaluation of his pes 
planus, is adequate because it is based on a thorough 
examination, a description of the Veteran's pertinent medical 
history, a complete review of the claims folder and appropriate 
diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 
124-25 (2007) (holding an examination is considered adequate when 
it is based on consideration of the appellant's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

Increased Rating (Pes Planus)

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA Schedule 
for Rating Disabilities.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the case here, the primary concern is 
the current level of disability.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Board also recognizes that VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending, and that the Board must 
thus consider whether the Veteran is entitled to any staged 
ratings higher than those presently assigned.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In this case, as will be explained 
below, staged ratings are not appropriate here because the 
severity of the Veteran's disability was consistent throughout 
the appellate time frame.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. See 
38 C.F.R. 
§ 4.45.  

The Veteran's bilateral pes planus is evaluated under Diagnostic 
Code (DC) 5276 for acquired flatfoot.  Under DC 5276, a 
noncompensable rating is assigned for mild flatfoot with symptoms 
relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, DC 
5276.  Moderate flatfoot with weight-bearing line over or medial 
to the great toe, inward bowing of the atendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Id.  

Severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 30 percent disabling for bilateral 
disability.  Id.

A 50 percent rating is awarded where bilateral flatfeet are 
manifested by pronounced flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation, that is not improved by orthopaedic shoes or 
appliances.  Id.

The only other foot rating code that provides for a rating 
greater than 30 percent is DC 5278 (claw foot).  As will be 
discussed more thoroughly below, DC 5278 is inapplicable because 
there is no medical evidence that the Veteran feet disability is 
manifested by claw foot.  Indeed, x-rays reveal no bony 
abnormality other than flat arches.  

In short, the Veteran is entitled to an increased rating if the 
medical evidence indicates an overall "pronounced" bilateral 
foot disability with manifestations such as "marked" inward 
displacement and "severe" spasm of the tendo achillis on 
manipulation.  See 38 C.F.R. § 4.71a, DCs 5276, 5284.  

The Board observes that the words "marked," "severe" and 
"pronounced" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

VA outpatient treatment records from 2006 indicate the Veteran 
sporadically seeks treatment for bilateral foot pain.  The 
Veteran was prescribed custom foot orthotics in June 2007 and 
receives pain medications for his various joint disorders.  

The Veteran was afforded a VA examination in May 2005 where, at 
that time, the examiner diagnosed the Veteran with bilateral 
"grade 3 inflexible pes planus" finding no tenderness to 
palpation and full range of motion of the bilateral ankles with 
no edema and no functional loss on repetition.

The Veteran was afforded an additional VA examination in May 2006 
where the Veteran indicated he used crutches to walk, along with 
arch supports in his shoes.  The crutches, as noted in the 
examination and VA outpatient treatment records, appear to 
primarily be used due to other orthopedic disorders unrelated to 
his feet.  The Veteran further reported that his arch supports 
helped his pain significantly, made walking more comfortable and 
allowed him to walk further than without them.  At that time, the 
Veteran had recently undergone surgery on the left foot.  Even 
so, the examiner found no tenderness on examination, to include 
over the non-tender, well-healed scar of the left foot.  Rather, 
the only manifestations noted on exam were flat arches and 
painful feet relieved "significantly" with the aid of arch 
supports.

Most recently, the Veteran was afforded a VA examination in 
February 2010 where the examiner diagnosed the Veteran with 
bilateral "moderate" pes planus with mild plantar fasciitis.  
The examiner noted the Veteran's complaints of pain, stiffness 
and lack of endurance.  The Veteran indicated he had to wear his 
arch supports all the time, even at home, to alleviate the pain, 
but that they had a "good effect" on alleviating his symptoms.  
On examination, the examiner found the Veteran to have painful 
motion, swelling, tenderness and abnormal shoe wear patterns.  
The examiner, however, found no bony abnormality other than the 
bilateral flat feet.  As for functional impairment due to flare-
ups and painful motion, the examiner noted the impairment to be 
"mild" more of an "annoyance."

From this medical evidence, the Board concludes that the Veteran 
is not entitled to a rating greater than 30 percent.  The 
Veteran's condition is primarily manifested by flattened arches 
with some evidence of pain on manipulation, swelling on use and 
abnormal weight bearing.  The medical evidence, and indeed the 
Veteran himself, however, indicate the Veteran's orthopedic shoe 
inserts provide good relief of many of his symptoms.  Although 
the Veteran clearly has complaints of pain and flare-ups, the 
evidence does not indicate manifestations normally associated 
with a "pronounced" condition, such as "severe" spasm of the 
tendo achilles and "marked inward displacement."  The Veteran's 
bilateral pes planus disability paints a picture more nearly 
approximating a disability rating of 30 percent, but no more. 

The Board notes that the Veteran's functional loss was 
considered. 38 C.F.R. §§ 4.40, 4.45.  The Board notes that aside 
from the 2010 VA examination, VA outpatient treatment records and 
VA examinations indicate the Veteran's orthopedic shoe inserts 
provide sufficient relief of all the Veteran's symptoms, thus 
preventing any real functional impairment due to his pes planus.  
In 2010, the VA examiner similarly noted the Veteran indicating 
his shoe inserts provided "good effect" in minimizing pain and 
functional impairment.  At the same time, however, the 2010 VA 
examiner further noted painful motion, swelling, tenderness and 
"mild" functional impairment during flare-ups.  These 
manifestations, however, were described as a mere "annoyance" 
rather than a significant impairment.  Accordingly, even 
considering the noted functional loss to the Veteran due to 
painful motion, repetition, lack of endurance, and so forth, the 
Veteran's bilateral pes planus simply does not warrant a higher 
rating.  See DeLuca, 8 Vet. App. 202.

Accordingly, even resolving any reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran does not meet the 
requirements for a rating greater than 30 percent for bilateral 
pes planus.  

Extraschedular Considerations

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
bilateral pes planus is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's pes planus 
with the established criteria found in the rating schedule shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  

The Veteran indicates he stopped working in 1996 or 1997 due to 
his disabilities (at other times, he indicates he was laid off 
and did not look for any work thereafter).  His job involved 
various laborious tasks such as painting and construction.  He 
indicates his combined musculoskeletal disabilities (to include a 
non-service connected low back disorder) prevent him from 
working.  With regard to pes planus specifically, however, the 
Veteran has indicated many times that his orthopedic inserts work 
very well in alleviating pain and other symptoms to help minimize 
functional loss.  Indeed, he indicated to the 2010 VA examiner 
that on flare-ups, his functional loss is mild and more of an 
"annoyance" than impairment.

In short, there is nothing in the record to indicate that the 
Veteran's disability causes impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision upon which to assign a rating greater than 30 
percent for the Veteran's bilateral pes planus.


ORDER

Entitlement to an increased rating greater than 30 percent for 
bilateral pes planus is denied.


REMAND

The Veteran claims his bilateral knees are manifested by pain, 
limited motion, arthritis and instability.  Indeed, the Veteran 
claims he frequently falls due to his unstable bilateral knee 
ligaments.

The Veteran further claims he is unemployable due to his service 
connected disabilities, to include his bilateral knees and 
bilateral pes planus.  That is, the Veteran indicates he worked 
laborious jobs as a carpenter and a painter until he had to 
retire in 1996 due to chronic joint pain.  He further argues he 
would be ill-suited for a sedentary job not only because of his 
chronic pain, but also due to narcotic pain medications he takes.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

In this case, the claim was previously remanded to afford the 
Veteran a VA examination with regard to his knees, pes planus and 
TDIU.  The Veteran was afforded a VA examination in February 
2010.  Although this examination is less than one year old, the 
Board concludes it is inadequate to decide the increased rating 
knee claims and the TDIU claims here on appeal.

In support of his knee claims, the Veteran recently submitted a 
statement from his physical therapist dated October 2009 where 
she details the Veteran's knee pain and instability.  The 
physical therapist also recommends a re-evaluation for left ACL 
reconstruction, also noting the Veteran only had one more 
physical therapy visit authorized but was seeking an extension.  

The February 2010 VA examiner noted the Veteran's instability of 
the left knee, but found no instability in the right knee.  The 
examiner further noted the Veteran's ACL reconstruction in 1995, 
but did not indicate any future possible surgeries.

The October 2009 statement from the physical therapist indicates 
the Veteran has, since February 2010, likely had additional 
treatment, to include the possibility of ACL reconstruction of 
the left knee.  As such, the February 2010 examination may not 
reflect the current severity of the Veteran's knees.  

The RO/AMC should make efforts to obtain any and all missing 
private and VA outpatient treatment records, to include surgical 
consultations and further physical therapy sessions.  Afterwards, 
a new VA examination is indicated.  

In support of his TDIU claim, the Veteran has submitted some 
private opinions indicating he is unemployable as a result of 
multiple disabilities, most significantly his low back disorder, 
a non-service connected disorder.  Most recently, the Veteran 
submitted a statement dated March 2010 from his private physician 
detailing the Veteran's current low back diagnoses and 
medications taken for his back condition. 

The Veteran's TDIU claim is partially premised on the fact that 
he takes narcotics for joint pain rendering him ill-suited for 
even sedentary work.  The March 2010 statement, however, 
indicates the Veteran's narcotic medications are prescribed for 
his low back disorder, a non-service connected disorder.

The claim was previously remanded by the Board to obtain a 
medical opinion with regard to the Veteran's employability in 
light of his service-connected disabilities.  The Veteran was 
afforded a VA examination in February 2010 where the examiner 
opined "it is as least as likely as not that the [V]eteran meets 
the criteria to be considered medically unable to seek and 
maintain gainful employment."  It is not clear from the opinion, 
however, that the examiner was solely considering the Veteran's 
service-connected disorders in rendering the opinion.  

It is clear from the private opinions and treatment records in 
the claims file that the Veteran has a significant non-service-
connected low back disorder.  Indeed, many of the private medical 
opinions and lay statements submitted by the Veteran in support 
of his claim relate the Veteran's unemployability to a 
combination of his joint pain, to include low back pain.  Indeed, 
some private statements seem to mainly relate the Veteran's 
unemployability to his low back.
 
The Board further finds noteworthy that the Veteran is receiving 
Social Security Administration (SSA) disability benefits mainly 
due to his low back disorder.

The February 2010 VA examiner, in rendering the opinion, did not 
reconcile these opinions or specify which disorders specifically 
render the Veteran unemployable.  Rather, the VA examiner noted 
literature related to the biomechanics of the Veteran's 
musculoskeletal system in general.  Accordingly, it is entirely 
unclear whether the 2010 VA examiner's opinion finding the 
Veteran unemployable is attributable solely to service-connected 
disabilities.  As such, a new VA examination is indicated.

The Board notes that the prior Remand order specifically 
requested the examiner to comment on the overall affect his 
service-connected disabilities have on the Veteran's 
employability and daily life, but consideration should not be 
given to his age or impairment caused by non service-connected 
disabilities.  The Board is obligated by law to ensure that the 
RO complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

The RO/AMC should also take this opportunity to obtain recent VA 
outpatient treatment records from March 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outpatient or inpatient 
treatment records and hospitalization records 
for the Veteran's disabilities on appeal from 
the VA Medical Center in Omaha, Nebraska for 
the time period March 2009 to the present.  
Any negative responses should be documented 
in the file.

2.  The Veteran should also be asked to 
provide the names and addresses of private 
providers who treat him for his service-
connected disabilities to include, but not 
limited to Dr. Palma, United Medical Park, 
Allen Neurology Center, and Millenium 
Therapy.  Thereafter, these records should be 
requested and actual treatment records, as 
opposed to summaries, should be specifically 
requested. Any negative responses should be 
documented in the file. 

3.  After the above development is complete 
and the records are obtained, schedule the 
Veteran for appropriate VA examination(s) to 
ascertain the severity of his service- 
connected right knee and left knee.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction with 
the examination, and the examination report 
should reflect that such a review was made. 
All pertinent symptomatology and findings 
should be reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished, to include an MRI if 
appropriate. Application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 
C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint should be considered. See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The examiner should also comment on the 
overall affect his disabilities have on the 
Veteran's employability and daily life.  
Specifically, the examiner(s) should give 
detailed clinical findings of the 
symptomatology attributable to the Veteran's 
service- connected disabilities and render an 
opinion as to the overall effect of the 
disability on the Veteran's ability to obtain 
and retain employment, that is, whether it 
would preclude an average person from 
obtaining, or retaining, substantially 
gainful employment.  It would be helpful if 
the examiner(s) would comment on the private 
and past VA and private opinions rendered 
regarding the ability of the Veteran to 
engage in gainful employment.  Consideration 
may be given to the Veteran's level of 
education, special training, and previous 
work experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by non service-connected 
disabilities (including his low back 
disorder). 

4. Thereafter, readjudicate the Veteran's 
claims. If the claims remain denied, issue a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. 

The purposes of this remand are to complete the record, and to 
ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment. 

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


